Title: The Pennsylvania Committee of Safety to the New York Provincial Congress, 21 August 1775: résumé
From: Pennsylvania Committee of Safety
To: New York Provincial Congress


<Philadelphia, August 21, 1775: We are obliged for the intelligence from General Washington and will communicate it to the committees down the river. “As possibly the Enemy may think of calling upon us,” we must keep what little powder we have; but we will readily spare you part of any fresh supplies that arrive. Signed by Franklin as president.>
